    Case 2:19-cv-04980-AB-SK Document 185 Filed 09/02/20 Page 1 of 4 Page ID #:3075




                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
Nomadix, Inc.                                                CASE NUMBER

                                                                             2:19-cv-04980-AB-FFM
                                              PLAINTIFFS)
                          v.
Guest-Tek Interactive Entertainment Ltd. et al                           NOTICE OF DEFICIENCY RE:
                                                                         WRIT OF EXECUTION AND
                                                                          ABSTRACT OF JUDGMENT


The documents)submitted for issuance contains one or more errors, as indicated below, and is being returned
to you for correction. Once the corrections) has been made, please resubmit the document.

     Writ/abstract must contain the names) and addresses) of the judgment debtor.

~ Entered date listed on the writ/abstract does not match the entered date of the judgment/order.

❑
x The amounts)listed in writ/abstract does) not coincide with the amounts)in the judgment/order.

❑
x If there are no amounts for principal, attorney fees, costs or interest, please enter a zero (0) on each line.

     Attested date must be left blank.

    Last four digits of the judgment debtor's driver's license and social security number were not indicated
    on the Abstract of Judgment. If these numbers are unknown, place an "X" in the box labeled "Unknown."

    Original, unexecuted writ of execution must be returned to the clerk prior to the issuance of a successive
    writ if 180 days have not elapsed since the issuance of the original writ.

    Other:




                                                                   Clerk, U. S. District Court


             September 2, 2020                                     By Daniel Tamayo ~ 355
                   Date                                               Deputy Clerk



CV-52C (09/15)            NOTICE OF DEFICIENCY RE: WRIT OF EXECUTION AND ABSTRACT OF JUDGMENT
    Case 2:19-cv-04980-AB-SK Document 185 Filed 09/02/20 Page 2 of 4 Page ID #:3076

  WHEN RECORDED MAIL TO:
  Douglas G. Nluehlhauser
  Mark Lezama
  KNOBBE,MARTENS,OLSON &BEAR,LLP
  2040 Main Street, Fourteenth Floor
  Irvine, CA 92614



                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                                                          CASE NUMBER:
NOMApIX,INC.,

                                     PLAINTIFF(S),     I CV 2:19-04980 AB (FFMx)
                           v.

GUEST-TEK INTERACTIVE                                           ABSTRACT OF JUDGMENT/ORDER
ENTERTAINMENT LTD.,
                                   DEFENDANT(S).


I certify that in the above-entitled action and Court, Judgment/Order was entered on August 6, 2020
in favor of Plaintiff Nomadix,Inc.
whose address is 21600 Oxnard Street, 19th Floor, Woodland Hills, California 91367
and against Guest-Tek Interactive Entertainment Ltd.
whose last known address is Suite 600,777 8 Ave SW,Calgary, Alberta T2P 3R5, Canada
for $                         Principal, $                    Interest, $ 400.00                      Costs,
and $ 1,099,310.00              Attorney Fees.


ATTESTED this                          day of                     , 20
Judgment debtor's driver's license no. and state;                        (last 4 digits) ❑Unknown.
Judgment debtor's Social Security number;                                (last 4 digits) ❑Unknown.
❑✓ No stay of enforcement ordered by Court
❑ Stay of enforcement ordered by Court, stay date ends



Judgment debtor's attorney's name and address and/or address at which summons was served:


Kevin M.Bovard, BAKER & HOSTETLER LLP                                  CLERK,U.S. DISTRICT COURT
2929 Arch Street, 12th Floor
Philadelphia, PA 19104-2891                                By
                                                                               Deputy Clerk



NOTE:JUDGMENTS REGISTERED UNDER 28 U.S.C. 41963 BEAR THE RATE OFINTEREST OF THE DISTRICT OF ORIGIN
AND CALCULATED AS OF THE DATE OF ENTRY IN THAT DISTRICT.

G-18(03/12)                               ABSTRACT OF JUDGMENT/ORDER
Case 2:19-cv-04980-AB-SK Document 185 Filed 09/02/20 Page 3 of 4 Page ID #:3077


Knobbe Martens
                                                                                 KN06BE, MARTENS, OLSON &BEAR, LLP

                                                                                  2040 Main St., 14th FI., Irvine, CA 92614
                                                                                                          T (949) 760-0404




August 25, 2020
Via First Class Mail

Roybal Federal Building and U.S. Courthouse
Attn: Clerk of Court
255 East Temple Street
Suite TS-134
Los Angeles, CA 90012

Re:     Nomadix, Inc. v. Guest-Tek Interactive Entertainment Ltd.
        Case No. 2:19-04980 AB (FFMx)
        Abstract of Judgment

Dear Clerk of Court:

Please issue the enclosed Abstract of Judgment. Please contact me if you require anything further to proceed -
Claire Stoneman (949) 721-5294.



Sincerely,


Lx-UA~I~t.
Claire A. Stoneman
Litigation Paralegal


Enclosure as noted



33388703




                                                      INTELLECTUAL PROPERTY + TEGH NOLOGY LAW    ~ knobbe.COCYI
                                                      r~~t+3'f fi. ~5.~`i#.fla
Knobbe Martens                                        .~:f~ z?:_~a
                                                      ~.~~~                                 .i                             n
2040 Main Street, 14th Floor
                                                                                         ,~~~~~6~r~~,~,~ ~aao.~~-
Irvine, CA 92614
                                                                                          ~:~...
                                                                                          • ~.                   ZIP 9'L614
                                                                         N OMDXL.081L2                        n 11Q12n~~gG05




                                                                                                    ;,        —
                                                                                                    _I
                               Roybal Federal Building and U.S. Courthouse
                                            Attn: Clerk of Court                                                    f-`
                                            Temple Street, Suite TS-134                            _~_
             ,                    255  East
             ~                            Los Angeles, CA 90012
                                                                                                         "~         ..
                                                                                                                  ,'.~~~
                                                                                                                  j~7
                                                                                                                  +~1
                                                                                                                   ~~
                                                                                                                               Case 2:19-cv-04980-AB-SK Document 185 Filed 09/02/20 Page 4 of 4 Page ID #:3078
